8/7/2020      Case: 4:20-cv-01039-JCH Doc. #: 1-1 20SL-CC03262
                                           Case.net: Filed: 08/07/20     Page: 1 of 19 PageID #: 5
                                                               - Docket Entries




                                                                                                Search for Cases by: Select Search Method...

  Judicial Links   |   eFiling     |    Help      |   Contact Us    |   Print                                 GrantedPublicAccess     Logoff KEVIN_FRITZ

                       20SL-CC03262 - LISA L DAVIS V ARNOLD Q JONES ET AL (E-CASE)


                                       This information is provided as a service and is not considered an official court record.

 Click here to eFile on Case                 Sort Date Entries:                                                 Display Options:
                                                                Descending                                                           All Entries
 Click here to Respond to Selected Documents
                                                                                                  Ascending


  06/12/2020           Judge Assigned
                       DIV 21
                       Pet Filed in Circuit Ct
                       Petition.
                       Motion Special Process Server
                       Request for Appointment of Process Server.
                         Filed By: TODD R NISSENHOLTZ
                         On Behalf Of: LISA LANETTE DAVIS
                       Confid Filing Info Sheet Filed
                           Filed By: TODD R NISSENHOLTZ

  06/24/2020           Summons Issued-Circuit
                       Document ID: 20-SMCC-5640, for WERNER ENTERPRISES, INC..Summons Attached in PDF Form
                       for Attorney to Retrieve from Secure Case.Net and Process for Service.
                       Summ Issd- Circ Pers Serv O/S
                       Document ID: 20-SMOS-540, for JONES, ARNOLD Q..Summons Attached in PDF Form for Attorney to
                       Retrieve from Secure Case.Net and Process for Service.
 Case.net Version 5.14.0.17                                             Return to Top of Page                                         Released 11/25/2019




https://www.courts.mo.gov/casenet/cases/searchDockets.do
                                                                                                                                   EXHIBIT 1           1/1
                                                                                                       Electronically Filed - St Louis County - June 12, 2020 - 10:20 AM
   Case: 4:20-cv-01039-JCH Doc. #: 1-1 Filed: 08/07/20 Page: 2 of 19 PageID #: 6
                                                                               20SL-CC03262

                   IN THE CIRCUIT COURT OF THE COUNTY OF ST. LOUIS
                                  STATE OF MISSOURI

 LISA L. DAVIS,                               )
                                              )
        Plaintiff,                            )
                                              )
 vs.                                          )
                                              )
 ARNOLD Q. JONES, III,                        )
 Serve at:    1206 Madison St                 )
              Charleston, WV 25302-1225       )             Cause No:
                                              )
 and                                          )             Division:
                                              )
 WERNER ENTERPRISES, INC.,                    )
 Serve:      Corporate Creations Network Inc. )
             12747 Olive Blvd. #300           )
             Saint Louis, MO 63141            )
                                              )
        Defendants.                           )

                                               PETITION

         COMES NOW Plaintiff Lisa L. Davis, and for her cause of action against Defendants

 Arnold Q. Jones, III and Werner Enterprises, Inc., states as follows:

                         ALLEGATIONS COMMON TO ALL COUNTS

        1.       Plaintiff Lisa L. Davis (“Plaintiff”), at all relevant times, was an individual

resident and citizen of the State of Missouri.

        2.       Defendant Arnold Q. Jones, III (“Defendant Jones”), at all relevant times, was an

individual operating a motor vehicle on the roads of the State of Missouri.

        3.       Defendant Werner Enterprises, Inc. (“Defendant WEI”), at all relevant times, was

a corporation registered to do business in the State of Missouri, with a registered agent located in

the State of Missouri for purposes of accepting services, which was doing business in the State of

Missouri, specifically including, as alleged in greater detail below, the business out of which

arose the specific tortious acts at issue in this action.
                                                                                                         Electronically Filed - St Louis County - June 12, 2020 - 10:20 AM
   Case: 4:20-cv-01039-JCH Doc. #: 1-1 Filed: 08/07/20 Page: 3 of 19 PageID #: 7




         4.     The Court has jurisdiction over this matter because each of the defendants

committed the specific tort alleged herein in the State of Missouri in connection with operating a

motor vehicle on the roads of the State of Missouri.

         5.     Venue is appropriate in this Court because this petition states a cause of action

sounding in tort and Plaintiff was first injured in St. Louis County, Missouri, as more fully alleged

below.

         6.     On or about July 2, 2018, Plaintiff was operating her vehicle in a westerly

direction on Interstate 270, at or near its intersection with St. Charles Rock Road, both well-

traveled roads located in St. Louis County, Missouri.

         7.     At said date and time, Defendant Jones was also operating his motor vehicle in a

westerly direction on Interstate 270, at or near its intersection with St. Charles Rock Road.

         8.     Upon information and belief, at said date and time, Defendant Jones was an

employee and/or agent of Defendant WEI and Defendant Jones was operating his motor vehicle

within the scope and course of his employment and/or agency with Defendant WEI.

         9.     At said date and time, Defendant Jones’ vehicle improperly changed lanes before

colliding with the driver’s side of Plaintiff’s vehicle, causing Plaintiff’s vehicle to then collide

with a guardrail.

                                     COUNT I
                        (NEGLIGENCE AGAINST DEFENDANT WEI)

         10.    Plaintiff incorporates the allegations stated in paragraphs 1 through 9 as if fully

restated in this paragraph.

         11.    Defendant WEI, by and through its employee and/or agent Defendant Jones, owed

a duty to Plaintiff to operate its motor vehicle in conformity with all applicable traffic laws, rules

and regulations, and otherwise with the highest degree of care.



                                                  2
                                                                                                        Electronically Filed - St Louis County - June 12, 2020 - 10:20 AM
   Case: 4:20-cv-01039-JCH Doc. #: 1-1 Filed: 08/07/20 Page: 4 of 19 PageID #: 8




       12.      Defendant WEI, by and through its employee and/or agent Defendant Jones,

breached its duties and was careless and negligent in one or more of the following respects:

               a.      Defendant WEI failed to use the highest degree of care to keep a careful
                       lookout to see and discover the motor vehicle operated by Plaintiff, prior to
                       changing lanes;

               b.      Defendant WEI negligently and carelessly operated its motor vehicle at a
                       rate of speed that was high, excessive, dangerous and not reasonably safe
                       under the circumstances then and there existing;

               c.      Defendant WEI negligently and carelessly failed to use its indicator lights
                       or to give any other sound or warning of the approach, movement and
                       proximity of its vehicle, prior to changing lanes and/or prior to the
                       collision;

               d.     Defendant WEI negligently and carelessly failed to stop, slacken speed,
                      turn, or swerve its motor vehicle to avoid the collision, despite the fact that
                      Defendant could have done so under the circumstances; and/or

               e.     Defendant WEI otherwise changed lanes when it was not safe to do so and
                      thereby caused its motor vehicle to collide with Plaintiff’s motor vehicle.

       13.      As a direct and proximate result of the carelessness and negligence of Defendant

WEI, Defendant WEI’s vehicle collided with Plaintiff’s vehicle, causing Plaintiff’s body to jar,

jerk, and jolt in such an unusual, unexpected, violent and extraordinary manner that Plaintiff was

thrown in and about her motor vehicle, resulting in physical injuries.

       14.      As a direct result and proximate result of the negligence and carelessness of

Defendant WEI:

               a.     Plaintiff sustained serious and permanent personal injuries to her head,
                      neck, and back that required, require and will in the future continue to
                      require medical care and treatment because her injuries, effects and the
                      results thereof are permanent and progressive;

               b.      Plaintiff suffered, suffers and will in the future continue to suffer physical
                       pain and mental anguish;

               c.      Plaintiff’s body has been physically impaired and diminished and, in the
                       future, will continue to be physically impaired and diminished;

               d.     Plaintiff has suffered and will, in the future, continue to suffer a loss of


                                                  3
                                                                                                        Electronically Filed - St Louis County - June 12, 2020 - 10:20 AM
   Case: 4:20-cv-01039-JCH Doc. #: 1-1 Filed: 08/07/20 Page: 5 of 19 PageID #: 9




                       capacity to enjoy life due to her injuries and physical impairments;

               e.      Plaintiff’s ability to work and to labor have been, are and will in the future
                       continue to be impaired and diminished, which has resulted and will
                       continue to result in lost wages and/or income; and

               f.      Plaintiff has incurred medical expenses for medicines, medical institutions,
                       doctors, prescriptions and other treatment and care, and in the future will be
                       required to expend additional sums for the same, the exact amount of which
                       cannot be definitely ascertained at this time.

        WHEREFORE, Plaintiff Lisa L. Davis prays for a judgment in her favor and against

Defendant Werner Enterprises, Inc. in a fair and reasonable sum in excess of $25,000.00,

together with court costs and post-judgment interest at the statutory rate, and for such other and

further relief as the Court deems just and proper based on the above-stated facts.

                                    COUNT II
                      (NEGLIGENCE AGAINST DEFENDANT JONES)

       15.      Plaintiff incorporates the allegations stated in paragraphs 1 through 14 as if fully

restated in this paragraph.

       16.      At the time of the collision described above, Defendant Jones owed a duty to

Plaintiff to operate his motor vehicle in conformity with all applicable traffic laws, rules and

regulations, and otherwise with the highest degree of care.

       17.      Defendant Jones breached his duties and was careless and negligent in one or

more of the following respects:

               a.      Defendant Jones failed to use the highest degree of care to keep a careful
                       lookout to see and discover the motor vehicle operated by Plaintiff, prior to
                       changing lanes;

               b.      Defendant Jones negligently and carelessly operated its motor vehicle at a
                       rate of speed that was high, excessive, dangerous and not reasonably safe
                       under the circumstances then and there existing;

               c.      Defendant Jones negligently and carelessly failed to use its indicator lights
                       or to give any other sound or warning of the approach, movement and
                       proximity of its vehicle, prior to changing lanes and/or prior to the


                                                  4
                                                                                                        Electronically Filed - St Louis County - June 12, 2020 - 10:20 AM
  Case: 4:20-cv-01039-JCH Doc. #: 1-1 Filed: 08/07/20 Page: 6 of 19 PageID #: 10




                       collision;

               d.     Defendant Jones negligently and carelessly failed to stop, slacken speed,
                      turn, or swerve its motor vehicle to avoid the collision, despite the fact that
                      Defendant could have done so under the circumstances; and/or

               e.     Defendant Jones otherwise changed lanes when it was not safe to do so and
                      thereby caused its motor vehicle to collide with Plaintiff’s motor vehicle.

       18.      As a direct and proximate result of the carelessness and negligence of Defendant

Jones, Defendant Jones’s vehicle collided with Plaintiff’s vehicle, causing Plaintiff’s body to jar,

jerk, and jolt in such an unusual, unexpected, violent and extraordinary manner that Plaintiff was

thrown in and about her motor vehicle, resulting in physical injuries.

       19.      As a direct result and proximate result of the negligence and carelessness of

Defendant Jones:

               a.     Plaintiff sustained serious and permanent personal injuries to her head,
                      neck, and back that required, require and will in the future continue to
                      require medical care and treatment because her injuries, effects and the
                      results thereof are permanent and progressive;

               b.      Plaintiff suffered, suffers and will in the future continue to suffer physical
                       pain and mental anguish;

               c.      Plaintiff’s body has been physically impaired and diminished and, in the
                       future, will continue to be physically impaired and diminished;

               d.     Plaintiff has suffered and will, in the future, continue to suffer a loss of
                      capacity to enjoy life due to her injuries and physical impairments;

               e.      Plaintiff’s ability to work and to labor have been, are and will in the future
                       continue to be impaired and diminished, which has resulted and will
                       continue to result in lost wages and/or income; and

               f.      Plaintiff has incurred medical expenses for medicines, medical institutions,
                       doctors, prescriptions and other treatment and care, and in the future will be
                       required to expend additional sums for the same, the exact amount of which
                       cannot be definitely ascertained at this time.

       WHEREFORE, Plaintiff Lisa L. Davis prays for a judgment in her favor and against

Defendant Arnold Q. Jones, III in a fair and reasonable sum in excess of $25,000.00, together



                                                  5
                                                                                                    Electronically Filed - St Louis County - June 12, 2020 - 10:20 AM
 Case: 4:20-cv-01039-JCH Doc. #: 1-1 Filed: 08/07/20 Page: 7 of 19 PageID #: 11




with court costs and post-judgment interest at the statutory rate, and for such other and further

relief as the Court deems just and proper based on the above-stated facts.




                                                     COFMAN TOWNSLEY, LLP



                                              By:    /s/ Todd R. Nissenholtz
                                                     Todd R. Nissenholtz #55049
                                                     200 S. Hanley Road, Suite 1070
                                                     St. Louis, Missouri 63105
                                                     314.621.2005
                                                     314.621.3118 (facsimile)
                                                     tn@cofmantownsley.com

                                                     Attorneys for Plaintiff




                                                6
                                                                                                                                               Electronically Filed - St Louis County - June 12, 2020 - 10:20 AM
               Case: 4:20-cv-01039-JCH Doc. #: 1-1 Filed: 08/07/20 Page: 8 of 19 PageID #: 12
                                                                                                             20SL-CC03262
In the
CIRCUIT COURT                                                                                               ň
                                                                                                                   For File Stamp Only
                                                                                                                                           ŉ
Of St. Louis County, Missouri
                                                                     June 12, 2020
                                                                    _________________________
__________________________________________
 LISA L. DAVIS                                                      Date
Plaintiff/Petitioner
                                                                    _________________________
                                                                    Case Number
vs.
                                                                    _________________________
__________________________________________
 ARNOLD Q. JONES, III and WERNER ENTERPRISES, INC.                  Division
Defendant/Respondent
                                                                                                            Ŋ                              ŋ

                       REQUEST FOR APPOINTMENT OF PROCESS SERVER
        Comes now _______________________________________________________,
                   LISA L. DAVIS                                           pursuant
                                                           Requesting Party
        to Local Rule 28, and at his/her/its own risk requests the appointment of the Circuit Clerk of
        ___________________________________________________________________________
         Mark Smith at Markell & Associates, 2300 W. PORT PLAZA DR, #202, ST. LOUIS, MO 63146 (314) 469-5555
        Name of Process Server                                     Address                                                     Telephone

        ___________________________________________________________________________
         Lisa Turley at Legal Investigative Services, Inc., P.O. Box 5041 Charleston, West Virginia 25361 (304) 541-4828
        Name of Process Server                                     Address or in the Alternative                               Telephone

        ___________________________________________________________________________
        Name of Process Server                                     Address or in the Alternative                               Telephone

        Natural person(s) of lawful age to serve the summons and petition in this cause on the below
        named parties. This appointment as special process server does not include the authorization
        to carry a concealed weapon in the performance thereof.

        SERVE:                                                                   SERVE:
        ____________________________________________
         WERNER ENTERPRISES, INC. c/o Corporate Creations Network Inc.            ARNOLD Q. JONES, III
                                                                                 ____________________________________________
        Name                                                                     Name
         12747 Olive Blvd. #300
        ____________________________________________                              1206 Madison St
                                                                                 ____________________________________________
        Address                                                                  Address
         ST. LOUIS, MO 63141
        ____________________________________________                              Charleston, WV 25302-1225
                                                                                 ____________________________________________
        City/State/Zip                                                           City/State/Zip

        SERVE:                                                                   SERVE:
        ____________________________________________                             ____________________________________________
        Name                                                                     Name
        ____________________________________________                             ____________________________________________
        Address                                                                  Address
        ____________________________________________                             ____________________________________________
        City/State/Zip                                                           City/State/Zip

        Appointed as requested:
        JOAN M. GILMER, Circuit Clerk                                             /s/ Todd R. Nissenholtz
                                                                                 ___________________________________________
                                                                                 Signature of Attorney/Plaintiff/Petitioner
                                                                                  55049
                                                                                 ___________________________________________
        By ________________________________________                              Bar No.
            Deputy Clerk                                                          200 S. HANLEY RD, SUITE 1070
                                                                                 ___________________________________________
                                                                                 Address
        ___________________________________________                               (314) 621-2005                   (314) 621-3118
                                                                                 ___________________________________________
        Date                                                                     Phone No.                                  Fax No.



        CCADM62-WS         Rev. 08/16
                                                                                     Electronically Filed - St Louis County - June 12, 2020 - 10:20 AM
    Case: 4:20-cv-01039-JCH Doc. #: 1-1 Filed: 08/07/20 Page: 9 of 19 PageID #: 13


Local Rule 28. SPECIAL PROCESS SERVERS

      (1) Any Judge may appoint a Special Process Server in writing in
accordance with the law and at the risk and expense of the requesting party except
no special process server shall be appointed to serve a garnishment [except as
allowed by Missouri Supreme Court Rule 90.03(a)].

            This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

      (2) The Circuit Clerk may appoint a natural person other than the Sheriff to
serve process in any cause in accordance with this subsection;

             (A)    Appointments may list more than one server as alternates.

           (B) The appointment of a person other than the Sheriff to serve
process shall be made at the risk and expense of the requesting party.

            (C) Any person of lawful age, other than the Sheriff, appointed to
serve process shall be a natural person and not a corporation or other business
association.

            (D) No person, other than the Sheriff, shall be appointed to serve any
order, writ or other process which requires any levy, seizure, sequestration,
garnishment, [except as allowed by Missouri Supreme Court Rule 90.03(a)], or
other taking.

            (E) Requests for appointment of a person other than the Sheriff to
serve process shall be made on a “Request for Appointment of Process Server”
electronic form, which may be found on the Court’s Web Site,
http://www.stlouisco.com. (LawandPublicSafety/Circuit/Forms).

            (F) This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

             SERVICE RETURN

            Any service by the St. Louis County Sheriff’s Office shall be scanned
into the courts case management system. Any service by another Sheriff or a
Special Process Server or any other person authorized to serve process shall
return to the attorney or party who sought service and the attorney shall file the
return electronically to the Circuit Clerk.


CCADM62-WS    Rev. 08/16
                                                                                                                                               Electronically Filed - St Louis County - June 12, 2020 - 10:20 AM
              Case: 4:20-cv-01039-JCH Doc. #: 1-1 Filed: 08/07/20 Page: 10 of 19 PageID #: 14
                                                                                                             20SL-CC03262
In the
CIRCUIT COURT                                                                                               ň
                                                                                                                   For File Stamp Only
                                                                                                                                           ŉ
Of St. Louis County, Missouri
                                                                     June 12, 2020
                                                                    _________________________
__________________________________________
 LISA L. DAVIS                                                      Date
Plaintiff/Petitioner
                                                                    _________________________
                                                                    Case Number
vs.
                                                                    _________________________
__________________________________________
 ARNOLD Q. JONES, III and WERNER ENTERPRISES, INC.                  Division
Defendant/Respondent
                                                                                                            Ŋ                              ŋ

                       REQUEST FOR APPOINTMENT OF PROCESS SERVER
        Comes now _______________________________________________________,
                   LISA L. DAVIS                                           pursuant
                                                           Requesting Party
        to Local Rule 28, and at his/her/its own risk requests the appointment of the Circuit Clerk of
        ___________________________________________________________________________
         Mark Smith at Markell & Associates, 2300 W. PORT PLAZA DR, #202, ST. LOUIS, MO 63146 (314) 469-5555
        Name of Process Server                                     Address                                                     Telephone

        ___________________________________________________________________________
         Lisa Turley at Legal Investigative Services, Inc., P.O. Box 5041 Charleston, West Virginia 25361 (304) 541-4828
        Name of Process Server                                     Address or in the Alternative                               Telephone

        ___________________________________________________________________________
        Name of Process Server                                     Address or in the Alternative                               Telephone

        Natural person(s) of lawful age to serve the summons and petition in this cause on the below
        named parties. This appointment as special process server does not include the authorization
        to carry a concealed weapon in the performance thereof.

        SERVE:                                                                   SERVE:
        ____________________________________________
         WERNER ENTERPRISES, INC. c/o Corporate Creations Network Inc.            ARNOLD Q. JONES, III
                                                                                 ____________________________________________
        Name                                                                     Name
         12747 Olive Blvd. #300
        ____________________________________________                              1206 Madison St
                                                                                 ____________________________________________
        Address                                                                  Address
         ST. LOUIS, MO 63141
        ____________________________________________                              Charleston, WV 25302-1225
                                                                                 ____________________________________________
        City/State/Zip                                                           City/State/Zip

        SERVE:                                                                   SERVE:
        ____________________________________________                             ____________________________________________
        Name                                                                     Name
        ____________________________________________                             ____________________________________________
        Address                                                                  Address
        ____________________________________________                             ____________________________________________
        City/State/Zip                                                           City/State/Zip

        Appointed as requested:
        JOAN M. GILMER, Circuit Clerk                                             /s/ Todd R. Nissenholtz
                                                                                 ___________________________________________
                                                                                 Signature of Attorney/Plaintiff/Petitioner
                 /s/Laura Scotece
        By ________________________________________
                                                                                  55049
                                                                                 ___________________________________________
                                                                                 Bar No.
            Deputy Clerk                                                          200 S. HANLEY RD, SUITE 1070
                                                                                 ___________________________________________
                                                                                 Address
                      06/24/2020
        ___________________________________________                               (314) 621-2005                   (314) 621-3118
                                                                                 ___________________________________________
        Date                                                                     Phone No.                                  Fax No.



        CCADM62-WS         Rev. 08/16
                                                                                     Electronically Filed - St Louis County - June 12, 2020 - 10:20 AM
   Case: 4:20-cv-01039-JCH Doc. #: 1-1 Filed: 08/07/20 Page: 11 of 19 PageID #: 15


Local Rule 28. SPECIAL PROCESS SERVERS

      (1) Any Judge may appoint a Special Process Server in writing in
accordance with the law and at the risk and expense of the requesting party except
no special process server shall be appointed to serve a garnishment [except as
allowed by Missouri Supreme Court Rule 90.03(a)].

            This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

      (2) The Circuit Clerk may appoint a natural person other than the Sheriff to
serve process in any cause in accordance with this subsection;

             (A)    Appointments may list more than one server as alternates.

           (B) The appointment of a person other than the Sheriff to serve
process shall be made at the risk and expense of the requesting party.

            (C) Any person of lawful age, other than the Sheriff, appointed to
serve process shall be a natural person and not a corporation or other business
association.

            (D) No person, other than the Sheriff, shall be appointed to serve any
order, writ or other process which requires any levy, seizure, sequestration,
garnishment, [except as allowed by Missouri Supreme Court Rule 90.03(a)], or
other taking.

            (E) Requests for appointment of a person other than the Sheriff to
serve process shall be made on a “Request for Appointment of Process Server”
electronic form, which may be found on the Court’s Web Site,
http://www.stlouisco.com. (LawandPublicSafety/Circuit/Forms).

            (F) This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

             SERVICE RETURN

            Any service by the St. Louis County Sheriff’s Office shall be scanned
into the courts case management system. Any service by another Sheriff or a
Special Process Server or any other person authorized to serve process shall
return to the attorney or party who sought service and the attorney shall file the
return electronically to the Circuit Clerk.


CCADM62-WS    Rev. 08/16
            Case: 4:20-cv-01039-JCH Doc. #: 1-1 Filed: 08/07/20 Page: 12 of 19 PageID #: 16

               IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                          Case Number: 20SL-CC03262
 NANCY WATKINS MCLAUGHLIN
 Plaintiff/Petitioner:                                       Plaintiff’s/Petitioner’s Attorney/Address:
 LISA LANETTE DAVIS                                          TODD R NISSENHOLTZ
                                                             SUITE 1070
                                                             200 SOUTH HANLEY ROAD
                                                       vs.   CLAYTON, MO 63105
 Defendant/Respondent:                                       Court Address:
 ARNOLD Q. JONES III                                         ST LOUIS COUNTY COURT BUILDING
 Nature of Suit:                                             105 SOUTH CENTRAL AVENUE
                                                             CLAYTON, MO 63105
 CC Pers Injury-Vehicular                                                                                                    (Date File Stamp)

                         Summons for Personal Service Outside the State of Missouri
                                                       (Except Attachment Action)
    The State of Missouri to: ARNOLD Q. JONES III
                              Alias:
  1206 MADISON ST
  CHARLESTON, WV 25302-1225


     COURT SEAL OF
                                     You are summoned to appear before this court and to file your pleading to the petition, copy of which is
                                attached, and to serve a copy of your pleading upon the attorney for the Plaintiff/Petitioner at the above
                                address all within 30 days after service of this summons upon you, exclusive of the day of service. If you fail to
                                file your pleading, judgment by default will be taken against you for the relief demanded in this action.
                                     SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                              notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov, or
                              through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
    ST. LOUIS COUNTY          proceeding.

                                 24-JUN-2020                                        ____________________________________________________
                                  Date                                                                         Clerk
                                Further Information:
                                LES
                                                 Officer’s or Server’s Affidavit of Service
     I certify that:
     1. I am authorized to serve process in civil actions within the state or territory where the above summons was served.
     2. My official title is _______________________________________ of ______________________ County, _________________ (state).
     3. I have served the above summons by: (check one)
                   delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _________________________________, a person of the Defendant’s/Respondent’s family over the age of 15 years who permanently
           resides with the Defendant/Respondent.
              .
                  (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                   _____________________________________________ (name) _____________________________________________ (title).
                  other (describe) ________________________________________________________________________________________.
     Served at _____________________________________________________________________________________________________________ (address)
     in __________________________ County, ____________________ (state), on ___________________ (date) at ________________ (time).
     ____________________________________________________________        ___________________________________________________________
                  Printed Name of Sheriff or Server                                       Signature of Sheriff or Server
                                Subscribed and Sworn To me before this ___________ (day) ______________ (month) _________ (year)
                                I am: (check one)    the clerk of the court of which affiant is an officer.
                                                     the judge of the court of which affiant is an officer.
                                                     authorized to administer oaths in the state in which the affiant served the above summons.
           (Seal)
                                                      (use for out-of-state officer)
                                                     authorized to administer oaths. (use for court-appointed server)
                                                                            ___________________________________________________________
                                                                                                  Signature and Title




OSCA (7-04) SM60 For Court Use Only: Document ID# 20-SMOS-540      1        (20SL-CC03262)                             Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                                               506.500, 506.510 RSMo
            Case: 4:20-cv-01039-JCH Doc. #: 1-1 Filed: 08/07/20 Page: 13 of 19 PageID #: 17
    Service Fees, if applicable
    Summons         $___________________
    Non Est         $___________________
    Mileage         $___________________ (_______________miles @ $ _______ per mile)
    Total           $___________________
                            See the following page for directions to clerk and to officer making return on service of summons.




                                   Directions to Officer Making Return on Service of Summons

          A copy of the summons and a copy of the motion and/or petition must be served on each Defendant/Respondent. If any
     Defendant/Respondent refuses to receive the copy of the summons and motion and/or petition when offered to him, the return
     shall be prepared to show the offer of the officer to deliver the summons and motion and/or petition and the
     Defendant’s/Respondent's refusal to receive the same.

          Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a
     legally appointed guardian, by delivering a copy of the summons and motion and/or petition to the individual personally or by
     leaving a copy of the summons and motion and/or petition at the individual's dwelling house or usual place of abode with
     some person of the family over 15 years of age, or by delivering a copy of the summons and motion and/or petition to an agent
     authorized by appointment or required by law to receive service of process; (2) On Guardian. On an infant or incompetent
     person who has a legally appointed guardian, by delivering a copy of the summons and motion and/or petition to the guardian
     personally; (3) On Corporation, Partnership or Other Unincorporated Association. On a corporation, partnership or
     unincorporated association, by delivering a copy of the summons and motion and/or petition to an officer, partner, or
     managing or general agent, or by leaving the copies at any business office of the Defendant/Respondent with the person
     having charge thereof or by delivering copies to its registered agent or to any other agent authorized by appointment or
     required by law to receive service of process; (4) On Public or Quasi-Public Corporation or Body. On a public, municipal,
     governmental or quasi-public corporation or body in the case of a county, to the mayor or city clerk or city attorney in the case
     of a city, to the chief executive officer in the case of any public, municipal, governmental, or quasi-public corporation or body
     or to any person otherwise lawfully so designated.

          Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or
     territory where such service is made.

          Service may be made in any state or territory in the United States. If served in a territory, substitute the word "territory"
     for the word "state."

          The officer making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which the
     person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and manner of
     service, the official character of the affiant, and the affiant's authority to serve process in civil actions within the state or
     territory where service is made.

          Service must not be made less than ten days nor more than sixty days from the date the Defendant/Respondent is to appear
     in court. The return should be made promptly, and in any event so that it will reach the Missouri Court within 30 days after
     service.




OSCA (7-04) SM60 For Court Use Only: Document ID# 20-SMOS-540          2         (20SL-CC03262)                                  Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                                                         506.500, 506.510 RSMo
            Case: 4:20-cv-01039-JCH Doc. #: 1-1 Filed: 08/07/20 Page: 14 of 19 PageID #: 18



                             THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                     Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.
CCADM73

OSCA (7-04) SM60 For Court Use Only: Document ID# 20-SMOS-540   3    (20SL-CC03262)        Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                   506.500, 506.510 RSMo
            Case: 4:20-cv-01039-JCH Doc. #: 1-1 Filed: 08/07/20 Page: 15 of 19 PageID #: 19



   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 7900 Carondelet Avenue, 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-04) SM60 For Court Use Only: Document ID# 20-SMOS-540   4   (20SL-CC03262)       Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                 506.500, 506.510 RSMo
            Case: 4:20-cv-01039-JCH Doc. #: 1-1 Filed: 08/07/20 Page: 16 of 19 PageID #: 20

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 20SL-CC03262
 NANCY WATKINS MCLAUGHLIN
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
 LISA LANETTE DAVIS                                             TODD R NISSENHOLTZ
                                                                SUITE 1070
                                                                200 SOUTH HANLEY ROAD
                                                          vs.   CLAYTON, MO 63105
 Defendant/Respondent:                                          Court Address:
 ARNOLD Q. JONES III                                            ST LOUIS COUNTY COURT BUILDING
 Nature of Suit:                                                105 SOUTH CENTRAL AVENUE
 CC Pers Injury-Vehicular                                       CLAYTON, MO 63105
                                                                                                                                     (Date File Stamp)

                                                              Summons in Civil Case
     The State of Missouri to: WERNER ENTERPRISES, INC.
                                      Alias:
  C/O CORPORATE CREATIONS NETWOR
  12747 OLIVE BLVD., #300
  ST. LOUIS, MO 63141

        COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                      file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                            SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY               proceeding.
                                        24-JUN-2020                                           ______________________________________________
                                         Date                                                                      Clerk
                                       Further Information:
                                       LES
                                                               Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                   _____________________________________________
                     Printed Name of Sheriff or Server                                                   Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________            _____________________________________________
                                                                         Date                                        Notary Public




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-5640        1    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                        54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:20-cv-01039-JCH Doc. #: 1-1 Filed: 08/07/20 Page: 17 of 19 PageID #: 21
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                   (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-5640    2    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                    54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:20-cv-01039-JCH Doc. #: 1-1 Filed: 08/07/20 Page: 18 of 19 PageID #: 22
                        THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-5640   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
           Case: 4:20-cv-01039-JCH Doc. #: 1-1 Filed: 08/07/20 Page: 19 of 19 PageID #: 23
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-5640   4   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
